661 So. 2d 1222 (1995)
PALM SPRINGS GENERAL HOSPITAL, INC., Petitioner,
v.
Madellyn PEREZ, Respondent.
No. 95-1638.
District Court of Appeal of Florida, Third District.
September 13, 1995.
Rehearing Denied November 15, 1995.
*1223 Womack & Bass and Judith A. Bass, for petitioner.
Ralph P. Ezzo, for respondent.
Before HUBBART and JORGENSON and GERSTEN, JJ.
PER CURIAM.
This is a petition for a writ of certiorari filed by the defendant Palm Springs Hospital seeking review of a trial court order denying the defendant's motion to dismiss the action below for failure to comply with the medical malpractice screening requirements of Sections 766.104(1), 766.203(2), 766.106(2), Florida Statutes (1993). The action below seeks to hold the defendant liable for negligently placing the plaintiff Madellyn Perez, a hospital patient of the defendant, in a room with another patient who thereafter committed a homosexual attack on the plaintiff. We deny the subject petition based on a holding that the action below sounds in common law negligence, not medical malpractice, as it is, in effect, a premises liability case arising out of a criminal attack by a third party; consequently, the plaintiff was under no statutory obligation to comply with the above medical malpractice screening requirements which are only applicable, unlike this case, to medical malpractice actions. See J.B. v. Sacred Heart Hosp., 635 So. 2d 945 (Fla. 1994); Silva v. Southwest Fla. Blood Bank, Inc., 601 So. 2d 1184 (Fla. 1992).
Certiorari denied.